Citation Nr: 1706580	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  05-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the VA RO.  The Veteran indicated that he did not wish to have a hearing before the Board when he filed his substantive appeal.

This case has previously been before the Board, most recently in July 2015, where the Board found that the issue of entitlement to a total disability rating based on individual unemployability was raised by the record and remanded the issue for an additional VA examination.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in greater detail below, the Board finds that there has been substantial compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The claim on appeal for entitlement to TDIU arose out of a claim for an increased rating of the Veteran's service connected lumbosacral strain.

2.  The Veteran was scheduled for a VA examination in December 2015.

3.  The Veteran did not attend the VA examination without good cause.


CONCLUSIONS OF LAW

1.  The Veteran's claim for entitlement to TDIU arising from an increased rating claim is a claim for increase and not a new original claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim for TDIU is part of a claim for increased compensation when the issue of TDIU is reasonably raised by the record).

2.  Entitlement to TDIU is denied because the Veteran did not attend a VA examination scheduled in accordance with a claim for an increase without good cause.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor her representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704, 1705-06 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained to the extent they were both identified and available.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson,21 Vet. App. 303, 312 (2007).

In the instant case, the Veteran was provided with numerous examinations addressing her claimed disabilities.  Most important to the issue addressed herein are the VA examinations related to both the Veteran's back disorder and psychological condition that were conducted in September 2013.  These examinations raised the issue of the Veteran's entitlement to TDIU but were insufficient to adjudicate the claim.  Consequently, the case was remanded in order to assist the Veteran in establishing the TDIU claim by providing the Veteran with an examination and opinion as to whether her service-connected disabilities have so functionally limited her as to preclude her from obtaining or retaining substantially gainful employment consistent with her education and occupational experience.  An appropriate examination was scheduled in December 2015.  The Veteran did not attend.  Based on the foregoing, the Board concludes that VA has substantially complied with its duty to assist the Veteran in establishing her claim.

Finally, as previously noted, the Veteran declined the opportunity to testify at a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

2.  TDIU

VA regulations provide that where a VA examination is scheduled in conjunction with a claim for increased rating, the claim shall be denied, but when scheduled in conjunction with an original claim, the claim shall be decided on the basis of the other evidence of record.  38 C.F.R. § 3.655(a) & (b) (2016).  Thus, the first question the Board must answer is whether the VA examination in this matter was scheduled in conjunction with an original claim or a claim for increase.

In the instant case, the Board determined that the issue of entitlement to TDIU was reasonably raised during an analysis of the Veteran's claim for an increased rating of her service-connected back condition because a VA examiner in September 2013 opined that the Veteran's back condition rendered her unable to work.  Where evidence of unemployability is submitted along with another claim, a claim for TDIU is considered part of the determination of that claim and not a freestanding claim for a separate benefit.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's lumbosacral strain was service-connected in 1973.  She has subsequently sought an increased rating for this condition numerous times, including most recently in the claim currently on appeal which began in July 2003.  The issue of entitlement to TDIU was reasonably raised by the record in this increased rating claim, and, under Rice, is appropriately considered part of the increased rating claim.  Id.

Having determined that this examination was conducted in conjunction with a claim for increase, the Board must now turn to the propriety of dismissing the claim for the Veteran's non-attendance of the VA examination.  When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Viewing the record as a whole, the Board has determined that an additional VA examination is necessary in order to appropriately adjudicate the issue of entitlement to TDIU.

The September 2013 VA examination that raised the issue of entitlement to TDIU contains an opinion that the Veteran "cannot work due to her lower back, peripheral neuropathy, and fibromyalgia."  The Veteran's lower back condition and peripheral neuropathy conditions are service-connected.  The Veteran's fibromyalgia is not.  Moreover, the September 2013 VA examination also contained a psychological examination wherein the examiner opined that "the Veteran is unable to obtain and maintain sedentary and/or physical employment due to depression, anxiety, decreased energy, interest and motivation due to depression, anxiety and difficulty to focus on tasks."  The Veteran is similarly not service-connected for her depression and mental health disorders.  The Board observes that the Veteran was in the work force until July 2008 when she retired and began receiving disability payments from SSA. Notably, the Veteran's SSA disability payments are predicated not on her physical disabilities, but on her depression and anxiety - disabilities that are not service-connected.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  38 C.F.R. § 4.16 (2016)(b).  Thus, the evidence of record in this case indicates that the Veteran was possibly rendered unemployable by virtue of her nonservice-connected disabilities rather than her service-connected disabilities.

The Board is aware that VA regulations provide that a veteran may receive a total disability rating when the veteran's service-connected disabilities are rated at certain percentages.  38 C.F.R. § 4.16(a) (2016).  Where those percentages have been met "and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable," nonservice-connected disabilities "will be disregarded." Id.  The Veteran's service-connected disabilities do meet the necessary percentages.  However, given the scope of the Veteran's nonservice-connected disabilities, the multiple opinions ascribing the Veteran's unemployability to her nonservice-connected mental health disorders, and the fact that the September 2013 musculoskeletal examination ascribes the Veteran's unemployability to both service-connected and nonservice-connected disabilities, the Board is unable to conclude that the Veteran's service-connected disabilities are the disabilities that have rendered her unemployable without further development.  Consequently, the Board concludes that the VA examination was necessary to establish an element of the Veteran's TDIU claim.

Finally, the Board has considered whether the Veteran had good cause for not attending the VA examination.  Examples of good cause include, but are not limited to, illness, hospitalization, death of an immediate family member, or other similar circumstances.  38 C.F.R. § 3.655(a) (2016).  Unfortunately, there appears no evidence in the record as to why the Veteran did not attend.  In the absence of evidence of good cause for the Veteran's non-attendance of the VA examination, the Board is forced to conclude that the Veteran did not have good cause not to attend the VA examination.  Accordingly, the claim for TDIU is denied.  38 C.F.R. § 3.655(b) (2016).


ORDER

Entitlement to TDIU denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


